In proceedings to set aside and vacate the granting of letters of administration to the Public Administrator of Queens County upon the estates of decedents Jorgen Peter Schmidt Hansen and Wolfgang Hansen, petitioners separately appeal from two orders (one in each proceeding) of the Surrogate’s Court, Queens County, both dated February 10, 1977, which denied their respective motions for summary judgment. Orders affirmed, without costs or disbursements. The motions for summary judgment rested on the ground that the court lacked jurisdiction. We find that there are triable issues of L et with *1014respect to the jurisdiction of the Surrogate’s Court. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.